This is an appeal from the denial by the Appellate Division for the Northern District of a motion by the plaintiff to file a petition for report late. The decision of the Appellate Division was that “the entry of the nonsuit and the denial of the motion to remove the nonsuit are matters of discretion and since we find no abuse of the discretion the petition is denied.” There was also an order: “Petition and Motion denied.” The plaintiff argues that the only issue is whether any of the three District Court judges appearing in the case abused their discretion. On this confused record no such abuse appears.

Order of Appellate Division affirmed.